DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is requested to point out any particular reference in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.
Specification
The disclosure is objected to because of the following informalities:
 “…Mountain sickness tends to be developed as a result of a decrease in SpO.sub.2…” in para.[4] needs to be corrected.  A suggested correction is --Mountain sickness tends to [[be]] develop[[ed]] as a result of a decrease in SpO.sub.2—or --Mountain sickness tends to develop as a result of a decrease in SpO.sub.2--.
 Appropriate correction is required. 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Following claims  are objected to because of the following informalities:  
Claim 22 lines 3-4  “a body portion including a connector configured to removably connect a measurement instrument capable of measuring biological information of the subject” needs to be corrected.  A suggested correction is – a body portion including a connector configured to removably connect a measurement instrument [[capable of]] configured for measuring biological information of the subject–  to  avoid any intended use/functional limitation recitation and interpretation which could raise question as to whether the limitation proceeding “capable of” is required or not required as discussed in MPEP  § 2111.04.
Claim 20 and 21 “a state in which the wearing portion is worn” needs to corrected. A suggested correction is – [[a]] the state in which the wearing portion is worn—in light of its antecedent in claim 1 line 7 “a state in which the wearing portion is worn”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 13  is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention for the following reasons. Claim 13 in lines 1-4 recites “estimate the state of the subject based on the information measured by the at least one of the first measurement portion and the second measurement portion and satisfying a predetermined condition” which renders the claim unclear. More specifically, it is unclear as to what preceding measure, metric or estimate has to satisfy a predetermined condition.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Geva et al. (Pub. No.: US 20170079586 A1, hereinafter referred to as "Geva").
As per independent Claim 22, Geva discloses a measurement apparatus (Geva in at least fig. 1-4, 7, 9, 15, [0002], [0005-0007], [0009-0010], [0014], [0017], [0020],  [0051-0053], [0056],  [0058-0062], [0070-0071], [0075-0078], [0080-0084], [0086], [0092], [0106-0133] for example discloses relevant subject-matter. More specifically, Geva in at least fig. 1-4, 7, 9, 15, [0051], [0061-0062], [0076-0078], [0086], [0092] for example discloses a measurement apparatus. See at least Geva [0051] “a system for monitoring of vital signs”; [0076] “ear device in position behind the right ear”) comprising: 
a wearing portion configured to be worn at an auricle of a subject (Geva in at least fig. 4, 7 for example discloses a wearing portion configured to be worn at an auricle of a subject); 
a body portion configured to removably connect a measurement instrument capable of measuring biological information of the subject (Geva in  at least 1-4, 7, 9, 15, [0009-0010], [0058-0059], [0060-0062], [0070-0071], [0081], [0075], [0077], [0109] for example discloses a body portion configured to removably connect a measurement instrument/sensor capable of measuring biological information such as PPG/SpO2 of the subject. See at least Geva [0059] “the system includes an oxygen sensor 140 (for measuring oxygen levels and/or oxygen saturation level, PPG/SPO2)”; [0071] “PPG/SpO2 sensors 140A and 140B”; [0081] “system further includes one or more sensors which are either integrated in a main unit or part of a remote auxiliary unit which may be connected to the system via a cable or wirelessly connected. Exemplary sensors include: a PPG/SpO2 540, an ECG/heart rate/respiration sensor 520, a temperature sensor (IR or thermistor) 530 as well as other additional sensors 550.”); and 
a body temperature measurement portion joined to the body portion, and configured to be in contact with the subject in a state in which the wearing portion is worn and measure body temperature (Geva in at least fig. 1-4, 7, 9, 15, [0005-0007], [0058-0059], [0061-0062], [0075-0077], [0081], [0106], [0110] for example discloses a body temperature measurement portion at least indirectly joined to the body portion, and configured to be in contact with the subject in a state in which the wearing portion is worn as shown in fig. 4, fig. 7 and measure body temperature. See at least Geva [0077] “The sensor abutting the skull is a thermometer operable to measure a body temperature of the client… the thermometer is an IR sensor 130 that measures the IR radiation emitted from the carotid artery…. the thermometer is a thermistor …. the thermometer may be integrated with the PPG sensor”; [0081] “system further includes one or more sensors which are either integrated in a main unit or part of a remote auxiliary unit which may be connected to the system via a cable …sensors include: a PPG/SpO2 540… a temperature sensor (IR or thermistor) 530 as well as other additional sensors 550.”; [0110] “A thermometer 130 (e.g. an IR thermometer 130 or a thermistor 130′) operable to measure a body temperature of the client…thermometer may be located in any one of the locations discussed with respect to the PPG sensor, and may also be located next to the depression located behind the respective ear of the client, where blood vessels extend which enable measuring of the temperature”).
Geva does not necessarily require connector feature in the applied embodiment.
However, Geva discloses alternate embodiments that disclose a body portion including a connector configured to removably connect a measurement instrument capable of measuring biological information of the subject (Geva in  at least 1-4, 7, 9, 15, [0009-0010], [0058-0059], [0060-0062], [0070-0071], [0081], [0075], [0077], [0109], [0125-0126] for example discloses a body portion including a connector/cable (see at least fig. 2A) configured to removably connect a measurement instrument/sensor capable of measuring biological information such as PPG/SpO2 of the subject. See at least Geva [0059] “the system includes an oxygen sensor 140 (for measuring oxygen levels and/or oxygen saturation level, PPG/SPO2)…  the oxygen sensor may be distanced from the casing and connected thereto using a cable”; [0081] “system further includes one or more sensors … which may be connected to the system via a cable… sensors include: a PPG/SpO2 540, … a temperature sensor (IR or thermistor) 530 as well as other additional sensors 550”; [0060] “FIG. 2A the oxygen sensor 140A is located in an auxiliary unit which is external to the casing. The auxiliary unit is connected to the casing using a cable 142”; [0125] “gateway may include an interface enabling connection to the gateway of a data cable (e.g. USB cable) with a PPG sensor to the gateway,”; [0126] “a PPG sensor, other sensors may also be connected through such a data interface (e.g. USB socket) of the gateway, for sampling other physiological signals”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coupling between the measurement apparatus body portion and  the measurement instrument  as taught by Geva, with such that it is connector coupling, as also taught by Geva . A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of to extend sensor reach to other more optimal yet harder to reach areas of the body that more optimally measure the biometric parameter being sensed.

As per independent Claim 23, Geva discloses a measurement system (Geva in at least fig. 1-4, 7, 9, 15, [0002], [0005-0007], [0009-0010], [0014], [0017], [0020],  [0051-0053], [0056],  [0058-0062], [0070-0071], [0075-0078], [0080-0084], [0086], [0092], [0106-0133] for example discloses relevant subject-matter. More specifically, Geva in at least fig. 1-4, 7, 9, 15, [0051], [0061-0062], [0076-0078], [0086], [0092] for example discloses a measurement system. See at least Geva [0051] “a system for monitoring of vital signs”; [0076] “ear device in position behind the right ear”) comprising: 
a measurement apparatus including: a wearing portion configured to be worn at an auricle of a subject (See at least Geva [0076] “ear device in position behind the right ear”); 
a body portion and a body temperature measurement portion joined to the body portion, and configured to be in contact with the subject in a state in which the wearing portion is worn and measure body temperature (Geva in at least fig. 1-4, 7, 9, 15, [0005-0007], [0058-0059], [0061-0062], [0075-0077], [0081], [0106], [0110] for example discloses a body portion and a body temperature measurement portion joined to the body portion, and configured to be in contact with the subject in a state in which the wearing portion is worn as shown in fig. 4, fig. 7  and measure body temperature. See at least Geva [0077] “The sensor abutting the skull is a thermometer operable to measure a body temperature of the client… the thermometer is an IR sensor 130 that measures the IR radiation emitted from the carotid artery…. the thermometer is a thermistor …. the thermometer may be integrated with the PPG sensor”; [0081] “system further includes one or more sensors which are either integrated in a main unit or part of a remote auxiliary unit which may be connected to the system via a cable …sensors include: a PPG/SpO2 540… a temperature sensor (IR or thermistor) 530 as well as other additional sensors 550.”; [0110] “A thermometer 130 (e.g. an IR thermometer 130 or a thermistor 130′) operable to measure a body temperature of the client…thermometer may be located in any one of the locations discussed with respect to the PPG sensor, and may also be located next to the depression located behind the respective ear of the client, where blood vessels extend which enable measuring of the temperature” ); and 
a measurement instrument configured to measure biological information of the subject (Geva in  at least 1-4, 7, 9, 15, [0009-0010], [0058-0059], [0060-0062], [0070-0071], [0081], [0075], [0077], [0109] for example discloses a measurement instrument configured to measure biological information of the subject such as PPG/SpO2. See at least Geva [0059] “the system includes an oxygen sensor 140 (for measuring oxygen levels and/or oxygen saturation level, PPG/SPO2)”; [0071] “PPG/SpO2 sensors 140A and 140B”; [0081] “system further includes one or more sensors which are either integrated in a main unit or part of a remote auxiliary unit which may be connected to the system via a cable or wirelessly connected. Exemplary sensors include: a PPG/SpO2 540, an ECG/heart rate/respiration sensor 520, a temperature sensor (IR or thermistor) 530 as well as other additional sensors 550.”).
Geva does not necessarily require connector feature in the applied embodiment.
However, Geva discloses alternate embodiments that disclose a body portion including a connector; and a measurement instrument configured to be removably connected to the connector, and measure biological information of the subject (Geva in  at least 1-4, 7, 9, 15, [0009-0010], [0058-0059], [0060-0062], [0070-0071], [0081], [0075], [0077], [0109], [0125-0126] for example discloses a body portion including a connector (see at least fig. 2A); and a measurement instrument/sensor configured to be removably connected to the connector, and measure biological information such as PPG/SpO2 of the subject. See at least Geva [0059] “the system includes an oxygen sensor 140 (for measuring oxygen levels and/or oxygen saturation level, PPG/SPO2)…  the oxygen sensor may be distanced from the casing and connected thereto using a cable”; [0081] “system further includes one or more sensors … which may be connected to the system via a cable… sensors include: a PPG/SpO2 540, … a temperature sensor (IR or thermistor) 530 as well as other additional sensors 550”; [0060] “FIG. 2A the oxygen sensor 140A is located in an auxiliary unit which is external to the casing. The auxiliary unit is connected to the casing using a cable 142”; [0125] “gateway may include an interface enabling connection to the gateway of a data cable (e.g. USB cable) with a PPG sensor to the gateway,”; [0126] “a PPG sensor, other sensors may also be connected through such a data interface (e.g. USB socket) of the gateway, for sampling other physiological signals”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coupling between the measurement apparatus body portion and  the measurement instrument  as taught by Geva, with such that it is connector coupling, as also taught by Geva . A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of to extend sensor reach to other more optimal yet harder to reach areas of the body that more optimally measure the biometric parameter being sensed.
Claims 1-4, 6-7, 9-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kanzaki et al. (Pub. No.: US 20050141729 A1, hereinafter referred to as "Kanzaki") in view of Geva.
As per independent Claim 1, Kanzaki discloses a measurement apparatus (Kanzaki in at least abstract, fig. 1-31, [0003], [0016], [0066], [0069-0070], [0073], [0080], [0083], [0114-0115], [0149-0152], [0172-0174], [0183-0184], [0199-0202], [0213]-0214], [0277], [0287], [0290], [0292-0293] for example discloses relevant subject-matter. More specifically, Kanzaki in at least fig. 1-3, 13, [0003], [0016], [0066], [0069-0070], [0277], for example discloses a measurement apparatus 1. See at leastd1  [0003] “an ear-attaching type electronic device and a biological information measuring method in the ear-attaching type electronic device, the ear-attaching electronic device being structured to be capable of measuring biological information and outputting sound simultaneously”) comprising: 
a wearing portion configured to be worn at an auricle of a subject (Kanzaki in at least fig. 1B for example discloses a wearing portion configured to be worn at an auricle of a subject); 
a body portion joined to the wearing portion (Kanzaki in at least fig. 1-3, [0069] for example discloses a body portion 10 joined to the wearing portion); 
a first measurement portion joined to the body portion, and configured to be worn by the subject and measure oxygen saturation (Kanzaki in at least fig. 1-3, fig. 13A,  [0016], [0069-0070], [0114-0115], [0277], [0292] for example discloses a first measurement portion 5 joined to the body portion 10, and configured to be worn by the subject (see fig. 1B) and measure oxygen saturation. See Kanzaki [0114] “ pulse sensor unit 5 is a detecting section for detecting pulse, which is a state of bloodstream…In the pulse sensor unit 5, a sensor for optically detecting pulse is provided on the pinching surface thereof. Further, the pulse sensor unit 5 is electrically connected to the left side surface of the body part 10 through the cable 50, and is structured to be communicable with a pulse measuring unit 108”; [0292] “the pulse sensor unit may optically detect oxygen saturation in blood and output it with sound”).
Kanzaki  does not necessarily require an additional a second measurement portion joined to the body portion, and configured to be in contact with the subject in a state in which the wearing portion is worn and measure body temperature feature in the applied embodiment.
However, Kanzaki discloses alternate embodiments that disclose  other alternate measurement portion joined to the body portion, and configured to be in contact with the subject in a state in which the wearing portion is worn and measure body temperature (Kanzaki in at least [0287], [0292] for example discloses a measurement portion at least indirectly joined to the body portion 10, and configured to be in contact with the subject in a state in which the wearing portion is worn and measure body temperature. See at least Kanzaki [0287] “a pulse rate, body temperature … may be measured”; [0292] “the pulse sensor unit may optically detect oxygen saturation in blood … an electronic thermometer may be incorporated in the driver unit for measuring body temperature within an ear hole”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the measurement portion types used in the measurement apparatus as taught by Kanzaki, to include  temperature measurement portion type, as also taught by Kanzaki . A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of using other  alternate user biometrics to provide sound output/feedback to the user of the device  (Kanzaki, [0289], [0292]).
Kanzaki does not explicitly disclose use of both a first measurement portion joined to the body portion, and configured to be worn by the subject and measure oxygen saturation as well as a second measurement portion joined to the body portion, and configured to be in contact with the subject in a state in which the wearing portion is worn and measure body temperature.
However, in an analogous measurement apparatus field of endeavor, Geva discloses a measurement apparatus (Geva in at least fig. 1-4, 7, 9, 15, [0002], [0005-0007], [0009-0010], [0014], [0017], [0020],  [0051-0053], [0056],  [0058-0062], [0070-0071], [0075-0078], [0080-0084], [0086], [0092], [0106-0133] for example discloses relevant subject-matter. More specifically, Geva in at least fig. 1-4, 7, 9, 15, [0051], [0061-0062], [0076-0078], [0086], [0092] for example discloses a measurement apparatus. See at least Geva [0051] “a system for monitoring of vital signs”; [0076] “ear device in position behind the right ear”), comprising: 
a first measurement portion joined to the body portion, and configured to be worn by the subject and measure oxygen saturation (Geva in at least fig. 1-4, 7, 9, 15, [0009-0010], [0058-0059], [0061-0062], [0070-0071], [0075], [0077], [0081], [0109] for example discloses a first measurement portion PPG/SpO2 sensors joined to the body portion, and configured to be worn by the subject and measure oxygen saturation. See at least Geva [0071] “PPG/SpO2 sensors 140A and 140B”) as well as a second measurement portion joined to the body portion, and configured to be in contact with the subject in a state in which the wearing portion is worn and measure body temperature (Geva in at least fig. 1-4, 7, 9, 15, [0005-0007], [0058-0059], [0061-0062], [0075-0077], [0081], [0106], [0110] for example discloses a second measurement portion joined to the body portion, and configured to be in contact with the subject in a state in which the wearing portion is worn and measure body temperature. See at least Geva [0077] “The sensor abutting the skull is a thermometer operable to measure a body temperature of the client… the thermometer is an IR sensor 130 that measures the IR radiation emitted from the carotid artery…. the thermometer is a thermistor …. the thermometer may be integrated with the PPG sensor”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the measurement apparatus as taught by Kanzaki, to include both a first measurement portion joined to the body portion, and configured to be worn by the subject and measure oxygen saturation as well as a second measurement portion joined to the body portion, and configured to be in contact with the subject in a state in which the wearing portion is worn and measure body temperature, as taught by Geva. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of [a] using monitoring via multiple physiological parameters to provide insight to symptoms that can potentially uncover conditions that may develop into adverse health conditions (Geva, [0004]) and/or [b] using biofeedback from multiple biometric measurements to provide therapy to the user (Geva, fig. 9, fig. 15, [0084], [0086], [0106], [0109-0111]).

As per dependent Claim 2, the combination of Kanzaki and Geva as a whole further discloses measurement apparatus comprising: an other wearing portion configured to be worn at an other auricle of the subject; and a joining portion joining the wearing portion and the other wearing portion, wherein the body portion is located in the joining portion (Kanzaki in at least fig. 1, [0069] for example discloses an other wearing portion configured to be worn at an other auricle of the subject; and  a joining portion joining the wearing portion at end of 3R and the other wearing portion at end of 3L, wherein the body portion 10 is located in the joining portion).

As per dependent Claim 3, the combination of Kanzaki and Geva as a whole further discloses measurement apparatus comprising a battery configured to drive the measurement apparatus, in the joining portion (Kanzaki in fig. 11, [0074], [0106] for example discloses a battery configured to drive the measurement apparatus, in the joining portion. See at least Kanzaki [0074] “lid 14 is detachably formed from the body part 10 with a screw 14a. With this lid 14 taken off, a battery change of the power unit is performed”; [0106] In the power-side case 520, provided is a power arranging member 521 inside of which a predetermined battery and the like are arranged. Further, at both of left and right edge parts with respect to the power arranging member 521, a right supporting member structuring portion 522 and a left supporting member structuring portion 523 are placed for structuring the right arm supporting member 10R and the left arm supporting member 10L, respectively.), wherein the body portion and the battery are arranged in the joining portion so that a force exerted from the wearing portion on the auricle and a force exerted from the other wearing portion on the other auricle are approximately equal (Kanzaki in at least [0121], [0273] for example discloses wherein the body portion 10 and the battery are arranged in the joining portion in a manner that the intended result “a force exerted from the wearing portion on the auricle and a force exerted from the other wearing portion on the other auricle are approximately equal” occurs. See at least Kanzaki [0121] “the body part 10 incorporates therein a power unit such as a battery and various control circuits… Accordingly, the ear-attaching type device 1 is maintained with a stable posture where the body part 10 is contacted in the vicinity of the lower part of the occipital part H, and thereby the fluctuation in the rotation direction of the pivot shaft is suppressed even if a user is doing the exercise”; [0273] “since the body part 10 having a certain weight by incorporating therein a battery or the like is stabilized in a state of contacting with a lower part of the occipital part H according to its own weight, the posture of the ear-attaching type device is maintained. Therefore, according to the own weight of the body part 10, a fluctuation in a rotation direction with respect to the pivot shaft S1 by the head movement is also suppressed, and thereby it is possible to obtain a sense of stable attachment.”).

As per dependent Claim 4, the combination of Kanzaki and Geva as a whole further discloses measurement apparatus comprising a sound output interface configured to cause the subject to hear sound (Kanzaki in fig. 1-3, 13A, [0003], [0016], [0070], [0080], [0083], [0152], [0183], [0213], [0287], [0289] for example discloses a sound output interface (e.g. sound outputting unit”, “speaker”, “earphone”) configured to cause the subject to hear sound. See at least Kanzaki [0003] “the ear-attaching electronic device being structured to be capable of measuring biological information and outputting sound simultaneously”; [0070] “within the body part 10, incorporated are various control circuits, a power unit and the like, such as a radio reception circuit unit 114 (see FIG. 13A), a pulse measuring unit 108 (see FIG. 13A), a sound outputting unit 116 (see FIG. 13A)”; [0080] “outputting sound which announces a pulse rate right after the measurement is placed”; [0213] “during listening to the radio, it is easy to hear advice sound and the like since sound volume of the radio is automatically adjusted while advice sound or a pulse rate is being outputted”; [0287] “ear-attaching type device comprises a radio function”; [0289] “giving advice with sound and outputting pitch sound.”).

As per dependent Claim 6, the combination of Kanzaki and Geva as a whole further discloses measurement apparatus wherein the sound output interface is formed by an earphone (Kanzaki in [0183] for example discloses wherein the sound output interface is formed by an earphone. See at least Kanzaki [0182] “The sound outputting unit 116 outputs sound according to a sound signal outputted from the CPU 100, and comprises a speaker, an earphone and the like”).
As per dependent Claim 7, the combination of Kanzaki and Geva as a whole further discloses measurement apparatus wherein the sound output interface is configured to output sound having a psychological and/or physiological action on the subject (Kanzaki in at least fig. 14B, [0080], [0212-0213], [0289] discloses the sound output interface is configured to output sound which announces a pulse rate or outputs advice sound having at least an indirect psychological and/or physiological action on the subject for example as would occur when a user is provided “user feedback” or “user progress feedback” or cause user to “adjust exercise amount”,. See at least Kanzaki [0080] “outputting sound which announces a pulse rate right after the measurement is placed”; [0212] “sound data corresponding to the current condition is read our from the advice sound storing area 204 to output "Above target pulse rate"”; [0213] “by outputting advice sound "Above target pulse rate" from the ear-attaching type device 1, a user can recognize that the pulse rate is below the set range. Further, by outputting advice sound "Target pulse rate achieved", a user can recognize that the pulse rate has entered the set range. Therefore, it is possible to adjust exercise amount according to reported sound.”; [0287] “ear-attaching type device comprises a radio function”; [0289] “giving advice with sound and outputting pitch sound.. elapsed exercise time or remaining exercise time may be reported …By doing such report, a user can recognize elapsed exercise time or remaining exercise time appropriately” ).
As per dependent Claim 9, the combination of Kanzaki and Geva as a whole further discloses measurement apparatus wherein the sound output interface is configured to output predetermined sound depending on a state of the subject (Kanzaki in at least fig. 14B, [0152] for example discloses the sound output interface is configured to output predetermined sound such as “sound data” in fig. 14B  depending on a state of the subject represented by “condition”. See at least Kanzaki [0152] “The advice sound storing area 204 is an area in which sound data for the CPU 100 to report advice with sound is stored. FIG. 14B is a view describing a data structure of the advice sound storing area 204. In the advice sound storing area 204, sound data for reporting, for example, "Above target pulse rate" is stored. Then, for example, if a condition … is satisfied, the sound data "Above target pulse rate" is read out and outputted with sound (reported) as many as "2" times.”).
As per dependent Claim 10, the combination of Kanzaki and Geva as a whole further discloses measurement apparatus configured to select the predetermined sound output by the sound output interface, depending on the state of the subject (Kanzaki in at least fig. 1, 13, fig. 14B, [0152] for example discloses measurement apparatus configured to select the predetermined sound output by the sound output interface, depending on the state of the subject. See at least Kanzaki [0152] “The advice sound storing area 204 is an area in which sound data for the CPU 100 to report advice with sound is stored. FIG. 14B is a view describing a data structure of the advice sound storing area 204. In the advice sound storing area 204, sound data for reporting, for example, "Above target pulse rate" is stored. Then, for example, if a condition … is satisfied, the sound data "Above target pulse rate" is read out and outputted with sound (reported)”).
As per dependent Claim 11, the combination of Kanzaki and Geva as a whole further discloses measurement apparatus configured to store information of the predetermined sound output by the sound output interface depending on the state of the subject (Kanzaki in at least fig. 1, 13, fig. 14B, [0152] for example discloses measurement apparatus configured to store information of the predetermined sound output by the sound output interface depending on the state of the subject. See at least Kanzaki [0152] “The advice sound storing area 204 is an area in which sound data for the CPU 100 to report advice with sound is stored. FIG. 14B is a view describing a data structure of the advice sound storing area 204. In the advice sound storing area 204, sound data for reporting, for example, "Above target pulse rate" is stored. Then, for example, if a condition … is satisfied, the sound data "Above target pulse rate" is read out and outputted with sound (reported)”).

As per dependent Claim 12, the combination of Kanzaki and Geva as a whole further discloses measurement apparatus configured to estimate a state of the subject based on information measured by at least one of the first measurement portion and the second measurement portion (Kanzaki in at least fig. 13, fig. 14B, fig. 16, fig. 22B,  [0114], [0156-0158], [0176], [0205-0207], [0292] for example discloses estimate a physiological state/condition of the subject bloodstream state, pulse rate, heartbeat, blood oxygen saturation, body temperature state based on information measured by at least one of the first measurement portion and the second measurement portion. See at least Kanzaki [0114] “pulse sensor unit 5 is a detecting section for detecting pulse, which is a state of bloodstream”; [0157] “calculated pulse rate per minute”; [0176] “pulse sensor unit 5 is a device for detecting and measuring pulse (heartbeat) by measuring a bloodstream state of a user…the pulse sensor detects density change of hemoglobin in blood transmitted to a blood vessel of the ear, according to a beat of a heart. The CPU 100 measures (detects) pulse time based on a detection signal of the pulse sensor unit 5.”; [0292] “pulse rate is measured and outputted with sound… the pulse sensor unit may optically detect oxygen saturation in blood and output it with sound, or an electronic thermometer may be incorporated in the driver unit for measuring body temperature within an ear hole to output it with sound.”).
As per dependent Claim 13, the combination of Kanzaki and Geva as a whole further discloses measurement apparatus configured to estimate the state of the subject based on the information measured by the at least one of the first measurement portion and the second measurement portion and satisfying a predetermined condition (Kanzaki in at least fig. 13, fig. 14B, fig. 15B-C, fig. 16-17, fig. 22B,  [0114], [0156-0158], [0163-0164], [0167], [0176], [0205-0207], [0292] for example discloses estimate the physiological state/condition of the subject based on the information measured by the at least one of the first measurement portion and the second measurement portion and satisfying a predetermined condition such as set range in fig. 15c and user age in fig. 15B).
As per dependent Claim 14, the combination of Kanzaki and Geva as a whole further discloses measurement apparatus configured to estimate the state of the subject by taking into account at least one of time information and position information (Kanzaki in at least fig. 15A-B, fig. 22B, [0204-0206] for example discloses estimate the state of the subject by taking into account at least one of time information and position information. See “age” in fig. 15B and “time” in fig. 15A. Also, see time in Kanzaki fig. 22B x-axis, [0204-0206]. Also, Geva in [0056] discloses a global positioning system (GPS) unit for locating the client).

As per dependent Claim 15, the combination of Kanzaki and Geva as a whole further discloses measurement apparatus configured to perform measurement by at least one of the first measurement portion and the second measurement portion while the sound output interface is outputting predetermined sound (Kanzaki in at least fig. 14B, fig. 19, fig. 22B [0003], [0016], [0152], [0204-0207] for example discloses perform measurement by at least one of the first measurement portion and the second measurement portion while the sound output interface is outputting sound which could be predetermined as disclosed in fig. 14B, fig. 19, fig. 22B. See at least Kanzaki [0003] “ear-attaching electronic device being structured to be capable of measuring biological information and outputting sound simultaneously” ).

As per dependent Claim 16, the combination of Kanzaki and Geva as a whole further discloses measurement apparatus configured to store a result of the measurement by the at least one of the first measurement portion and the second measurement portion while the sound output interface is outputting the predetermined sound (Kanzaki in at least fig. 15A, fig. 19, [0003], [0016], [0152], [0204-0207] for example discloses store a result of the measurement by the at least one of the first measurement portion and the second measurement portion as in fig. 15A and fig. 19 step B24 while the sound output interface is outputting the predetermined sound of fig. 14B).
As per dependent Claim 17, the combination of Kanzaki and Geva as a whole further discloses measurement apparatus configured to change the sound output by the sound output interface, based on information measured by the at least one of the first measurement portion and the second measurement portion (Kanzaki in at least fig. 1, fig. 13A, fig. 14B, fig. 22B, [0152], [0199-0207] for example discloses apparatus configured to change the sound output (“sound data” fig. 14B) by the sound output interface 116, 118, based on information measured by the at least one of the first measurement portion and the second measurement portion 108, 5. Here, “information measured” is encompassed in fig. 14B “condition”.).
As per dependent Claim 18, the combination of Kanzaki and Geva as a whole further discloses measurement apparatus further comprising a communication interface configured to transmit and receive information (Kanzaki in fig. 13A, [0070], [0146], [0149] for example discloses a communication interface, 110-114 configured to transmit and receive information. Also, Geva in  [0015], [0056], [0089-0090], [0117-0118], [0125-0126] for example discloses  a communication interface configured to transmit and receive information. See at least Geva [0015] “the system further includes (c) a gateway device including: a short-distance communication module for communicating with the ear device, a processor, memory, and a long-distance communication module for communicating with an external backend computer, wherein the gateway device is embodied in a device selected from the group including: a handheld device, a portable computing device and a body worn device”; [0056] “the system (e.g. as part of the main unit or the gateway) may include a global positioning system (GPS) unit, enabling to locate the client if lost… the location of the system (and thus of the client) can be transmitted via a cellular and/or WiFi communication channel connected to the RF channel”).
As per dependent Claim 19, the combination of Kanzaki and Geva as a whole further discloses measurement apparatus wherein the first measurement portion is configured to be worn at an earlobe of the subject (Kanzaki, fig. 1B, [0114], [0176] for example discloses the first measurement portion is configured to be worn at an earlobe of the subject. See at least [0114] “The pulse sensor unit 5 is a detecting section for detecting pulse, which is a state of bloodstream, and comprises a clip which can be pinched to an earlobe, a portion of an ear”; [0176] “[0176] The pulse sensor unit 5 is a device for detecting and measuring pulse (heartbeat) by measuring a bloodstream state of a user. As shown in FIG. 2A, when a clip is pinched to a ear of the user, the pulse sensor placed in the clip detects pulse by contacting with the ear of the user”).
As per dependent Claim 20, the combination of Kanzaki and Geva as a whole further discloses measurement apparatus wherein the second measurement portion is configured to be in contact with a mastoid part of the subject in a state in which the wearing portion is worn (Geva in fig. 6-7, fig. 7A, [0058], [0075-0077] for example discloses the second measurement portion is configured to be in contact with a mastoid part of the subject (see fig. 6, 7, 7A) in a state in which the wearing portion is worn. See at least Geva [0076] “the sensors region of the ear device in position behind the ear, in between the lobe and the aforementioned depression (area A).”).
As per dependent Claim 21, the combination of Kanzaki and Geva as a whole further discloses measurement apparatus wherein the second measurement portion is configured to be biased toward the mastoid part in a state in which the wearing portion is worn (Geva in fig. 7, fig. 7A, [0058], [0076-0077] for example discloses for example discloses the second measurement portion is configured to be biased toward the mastoid part in a state in which the wearing portion is worn as seen in fig. 7, 7A. Also, Kanzaki in fig. 30, [0069], [0117], [0119], [0265-0268], [0293] for example discloses a  biasing mechanism provided in the ear-attaching type device to cause a bias in the internal direction which makes subject-matter obvious. See at least Kanzaki [0069] “The right arm part 3R is supported at the right upper end of the body part 10 so as to cause a bias in the internal direction.”; [0268] “the right arm supporting member 10R comprises a biasing mechanism such as a torsion coil spring 102R or the like for biasing the right arm part 3R in the direction of the arrow V3 (internal direction)”; [0293] “bias each arm part in the internal direction”).
Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kanzaki in view of Geva and further in view of Gerber et al. (Pub. No.: US 20170318372 A1, hereinafter referred to as “Gerber”).
As per dependent Claim 5, the combination of Kanzaki and Geva as a whole discloses measurement apparatus according to claim 4 (see claim 4 above)
		The combination of Kanzaki and Geva as a whole does not explicitly disclose the sound output interface is configured to cause the subject to hear the sound by vibration transmission to a human body.
		However, in an analogous wearable sound generation device field of endeavor, Gerber discloses head worn device  that includes wherein the sound output interface is configured to cause the subject to hear the sound by vibration transmission to a human body (Gerber in at least abstract, fig. 1-2, [0005], [0016], [0037-0038], [0051]  for example discloses relevant subject-matter. More specifically, Gerber in fig. 1A, [0002], [0005], [0037-0038], [0061]  for example discloses a head worn device  that includes a sound output interface/speakers is configured to cause the subject to hear the sound by vibration transmission to a human body. See at least Gerber [0002] “an earpiece that is configured to be multipositional behind, or above, and around a user's ear and output a high quality sound via the use of separate drivers for high and low frequencies while allowing a user to also hear ambient sounds”; [0005] “An earpiece with multiple speaker drivers, one for bone conduction and one for air conduction”; [0006] “The earpiece comprises a first assembly that is configured to be positioned behind … a user's ear to provide bone conduction for low frequencies behind the user's ear, a second assembly that is configured to be positioned away from the first assembly when worn such as in proximity to the ear canal … to provide air conduction for high frequencies of an audio signal”; [0038] “a first speaker driver (or drivers), including bone conducting bass driver 22, for reproducing the low frequencies of the received audio signal”; [0051] “positioning of bass driver 22 that uses mastoid bone conduction behind the user's ear so that it touches the skin to vibrate against the inner bone… While positioning to use the mastoid process for bone conduction is preferred”; [0061] “earpiece 10 may be used to play relaxing, healing or meditative sounds such as solfeggio frequencies …these frequencies are generally reproduced on bass driver 22 that uses bone conduction rather than being reproduced with air conduction on treble driver 17”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sound transmission by the measurement apparatus of Kanzaki, as modified with Geva, to be of  a bone conduction type as taught by Gerber.  A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of outputting a high quality sound via the use of device that outputs both low frequencies such as relaxing, healing or meditative sounds such as solfeggio frequencies while leaving the air conduction based sound transmission mode open for other higher frequency sounds while also allowing a user to also hear ambient sounds (Gerber, [0002], [0006], [0061]). 

As per dependent Claim 8, the combination of Kanzaki and Geva as a whole discloses measurement apparatus according to claim 7 (see claim 7 above), wherein the sound output interface is configured to output sound  (Examiner notes that the Applicants in at least instant application specification at least [0036] discloses use of sound including a solfeggio frequency is well-known prior art. Kanzaki in fig. 1-3, 13A, [0003], [0016], [0070], [0080], [0083], [0152], [0183], [0213], [0287], [0289] for example discloses a sound output interface (e.g. sound outputting unit”, “speaker”) for example discloses the sound output interface is configured to output sound)
		The combination of Kanzaki and Geva as a whole does not explicitly disclose solfeggio frequency feature.
		However, in an analogous wearable sound generation device field of endeavor, Gerber discloses head worn device  that includes a sound output interface configured to output sound including a solfeggio frequency (Gerber in at least abstract, fig. 1-2, [0005], [0016], [0037-0038], [0051], [0061] for example discloses relevant subject-matter. More specifically, Gerber in fig. 1A, [0002], [0037], [0061] for example discloses a head worn device  that includes a sound output interface/speakers configured to output sound including a solfeggio frequency. See at least [0061] “earpiece 10 may be used to play relaxing, healing or meditative sounds such as solfeggio frequencies, which are believed by some, although not proven, to have healing powers… solfeggio frequencies may include one or more of the following frequencies: 63 Hz, 174 Hz, 285 Hz, 396 Hz, 417 Hz, 528 Hz, 639 Hz, 741 Hz, 852 Hz, 963 Hz, and 1074 Hz”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sound emitted by the measurement apparatus of Kanzaki, as modified with Geva, to include solfeggio frequencies as taught by Gerber.  A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of  play relaxing, healing or meditative sounds such as solfeggio frequencies, which are believed to have healing powers (Gerber, [0061]). 
Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and/or the claims.  
US 20080146890 A1 for disclosing wearable earpiece apparatus for monitoring various physiological and environmental factors. Real-time, noninvasive health and environmental monitors include a plurality of compact sensors integrated within small, low-profile devices, such as earpiece modules. Physiological and environmental data is collected and wirelessly transmitted into a wireless network, where the data is stored and/or processed. This prior art is similar in terms of wearable earpiece apparatus for monitoring various physiological factors to that disclosed and claimed
US 20140342338 A1 for disclosing apparatus, systems and methods for detecting neurological activity of a human indicative of a dream state or the onset thereof and delivering an input to the user (such as an audio or other sensory input) during the dream state. The audio input may be used for promoting a state of relaxation similar to that disclosed.
US 20180220901 A1 for disclosing a system of controlling a biometric parameter of a subject engaged in an activity includes sensing the biometric parameter via a monitoring device worn by the subject (e.g., a device positioned at or within an ear of the subject, secured to an appendage of the subject, integrated within or otherwise associated with clothing worn by the subject, etc.) as musical audio is presented to the subject similar to that disclosed.
US 20180250494 A1 for disclosing system for modulating, with biosensor feedback, neurological stimuli to a subject to treat various neurological disorders or conditions and/or to provide relaxation similar to that disclosed.
US 20180275950 A1 for disclosing a processing device that includes a receiver that receives a specification of a desired brain wave state of a user, and a controller that controls playback of music causing a brain wave state of the user to transition to or maintain the desired brain wave state similar in terms of entraining the user to that disclosed.
US 20180302703 A1 for disclosing a stabilized headband includes a headband having two ends with an arcuate section extending between the ends similar to that disclosed and claimed
US 20190022348 A1 for disclosing an earphone that includes a loudspeaker, a microphone, a housing supporting the loudspeaker and microphone, and ear tip surrounding the housing and configured to acoustically couple both the loudspeaker and the microphone to an ear canal of a user, and to acoustically close the entrance to the user's ear canal. A processor provides output audio signals to the loudspeaker, receives input audio signals from the microphone, extracts a rate of respiration from the input audio signals, adjusts the output audio signals based on the extracted rate of respiration, and provides the adjusted output audio signals to the loudspeaker similar to that disclosed.
US 20190030278 A1 for disclosing systems and methods that provide respiration entrainment cues to a user to encourage relaxation or a sleep state. The entrainment cues may be audible, visible, or tactile (or any combination). The entrainment cues include a rhythmic component associated with a target respiration rate and may include sub-components associated with a target breath architecture, such as an inhale-exhale cycle. The systems and methods detect the user's respiration to determine whether the user's respiration matches the entrainment cues or whether the user has fallen asleep. This prior art is similar in terms of entraining a user based on measured or estimated biometric parameters to that disclosed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA REDDY whose telephone number is (571)270-5151.  The examiner can normally be reached on M-Thu 10-4 EST .Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES A MARMOR II can be reached on (571)272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUNITA REDDY/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        September 22, 2022